NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                  Submitted August 3, 2010*
                                   Decided August 5, 2010

                                           Before
                        
                           ILANA DIAMOND ROVNER, Circuit Judge

                         DIANE S. SYKES, Circuit Judge

                         JOHN DANIEL TINDER, Circuit Judge

No. 10‐1895

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff‐Appellee,                         Court for the Eastern District of Wisconsin.

       v.                                        No. 07‐CR‐123

JIMMIE LEE DURANT,                               Lynn Adelman, 
     Defendant‐Appellant.                        Judge.



                                         O R D E R

        Jimmie Durant pleaded guilty to drug charges and also agreed to forfeit, among
other things, a $41,000 cashier’s check.  The district court entered a preliminary order of
forfeiture listing the check.   Subsequently, the court sentenced Durant to 78 months’
imprisonment.  Durant did not appeal his conviction or sentence.  Seven months later, he


       *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(B).
No. 10‐1895                                                                                Page 2


filed a motion asking for the return of his forfeited check, arguing the check was payment
for lawful construction work.  The district court dismissed the motion for lack of
jurisdiction, explaining that Durant’s challenge to this aspect of his sentence was too late.

        On appeal Durant focuses on the merits of his forfeiture argument but does not
address the district court’s conclusion that it lacked jurisdiction.  As the district court noted,
a criminal forfeiture is part of a criminal sentence and can be challenged only on direct
appeal.  Young v. United States, 489 F.3d 313, 315‐16 (7th Cir. 2007).  Durant did not
challenge the forfeiture on direct appeal and cannot do so now. 
 
        It makes no difference that the district court failed to include the forfeiture in the
final judgment.  The plea agreement and the preliminary forfeiture order reflect the parties’
intent that the forfeiture be part of the judgment; therefore, the omission is merely a clerical
error correctable at any time under Fed. R. Crim. P. 36.  United States v. Quintero, 572 F.3d
351, 353 (7th Cir. 2009).  

        That is the end of this appeal, but we note one final matter.  Durant also contends
that his counsel was ineffective.  Such claims are best left for collateral review, and indeed
Durant has addressed that issue in a separate proceeding.  Durant v. United States, No. 10‐C‐
0045, 2010 WL 996407 (E.D. Wis. Mar. 15, 2010).

                                                                                     AFFIRMED.